136 S.W.3d 72 (2004)
STATE ex rel. N.H.L., Relator,
v.
The Honorable Tom W. DePRIEST, Jr. Respondent,
No. SC 85824.
Supreme Court of Missouri, En Banc.
June 8, 2004.
*73 Chris E. Rollins, St. Louis, Kathleen C. DuBois, Clayton, for relator.
William P. Grant, Clayton, for respondent.
Kim Rensing, St. Louis, for guardian ad litem.
RONNIE L. WHITE, Chief Justice.

I.
On January 12, 2004, Respondent entered a judgment and decree of adoption finding that Relator ("Mother") abandoned and neglected her child under section 453.040(7). Mother's motion to stay the adoption pending appeal was denied. Mother filed a timely notice of appeal and sought a writ of prohibition to prevent Respondent from finalizing the adoption or, in the alternative, to rescind the adoption to allow for Mother's appeal to be considered. This Court issued a preliminary writ on March 3, 2004, prohibiting the trial court from taking any further action in this case. The writ is made absolute.

II.
"An obvious prerequisite to any adoption is the consent of the natural parents or the involuntary termination of their parental rights."[1] The termination of parental rights is the most drastic intrusion into a parent-child relationship, and statutes providing for such termination must be construed strictly in favor of the parent and preservation of that relationship.[2] A parent whose rights as to a child have been terminated has the right to appeal, and proceeding with adoption while the termination is reviewed on appeal compromises the parent's right to appellate review.[3]
Except in the most extraordinary of circumstances, it is an abuse of discretion to proceed with the adoption of a child who has been the subject of a termination of parental rights while an appeal of the judgment terminating parental rights is pending.[4] The preliminary writ is made absolute.
All concur.
NOTES
[1]  Matter of J.F.K., 853 S.W.2d 932, 934 (Mo. banc 1993); section 453.090.1. All statutory references are to RSMo 2000 unless otherwise noted.
[2]  Adoption of W.B.L., 681 S.W.2d, 452, 455 (Mo. banc 1984). See also Matter of T.C.M., 651 S.W.2d 525, 530 (Mo.App.1983).
[3]  State ex rel. T.W. v. Ohmer, 133 S.W.3d 41 42 (Mo. banc 2004).
[4]  Id.